DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-22, and 25-30, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerny et al. (WO9635630).
Cerny et al. disclose a monitoring device and method for monitoring an elevator car door, the method comprising the steps of: determining a distance based upon light emitted by a distance measuring device (30) toward the elevator car door (24) and light reflected by the elevator car door depending on a current closure state of the elevator car door (Page 8, line 18 – page 9, line 2); deriving information about the current closure state of the elevator car door solely by comparing the determined distance with a previously determined reference distance (abstract; and page 8, line 18 – page 9, line 15); and outputting a signal representing the derived information (abstract).
Cerny et al. disclose the monitoring and method including repeating the determining for a plurality of distances with respect to a plurality of juxtaposed positions along a surface facing the distance measuring device, and wherein the information about the current closure state of the elevator car door is derived solely by comparing each of the determined distances with an associated previously determined reference distance, the derived information containing information about a current state of motion of the elevator car door (abstract; and figures 3 and 8).
Cerny et al. disclose the method including determining the reference distance in a previous calibration procedure by including at least one distance reference value (standard or reference) while the elevator car door is in a predefined state (page 8, line 35 – page 9, line 2). 
Cerny et al. disclose the monitoring device wherein the distance measuring device is an optically operating distance measuring device having an optical system emitting the light and a detection unit detecting the reflected light (page 10, lines 4-10).
Cerny et al. disclose the monitoring device according to Claim 19 wherein the distance measuring device emits the light as a light band that extends transversely to a direction of light propagation in a width direction, detects the reflected light from a plurality of positions along the light band coming into contact with the elevator car door, and determines a distance to the elevator car door with regard to each of the positions (page 15, line 31 – page 16, line 9).
Cerny et al. disclose the monitoring device wherein the distance measuring device emits the light as infrared light (page 10, lines 4-10).
Cerny et al. disclose the monitoring device wherein the monitoring device is not adapted for data exchange with either a control unit of the elevator car door or a control unit of an elevator system containing the elevator car door (figure 3).
Cerny et al. disclose a method for monitoring an elevator car door from a remote control center, the method comprising the steps of: installing the monitoring device adjacent to the elevator car door (figure 3); and evaluating the signal output by the monitoring device in the remote control center 
to determine the information about the current closure state of the elevator car door (figure 8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerny et al.
Cerny et al. are discussed above.  Cerny et al. do not disclose a scanner or TOF camera.  
However, Official Notice is taken with respect to scanners and TOF cameras being well-known in the art.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the well known teachings in the art with Cerny et al., because the teachings provide optional devices for measuring distances.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
6/18/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837